Citation Nr: 0519049	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, in December 2001, which denied the 
veteran's petition to have a claim for service connection for 
a psychiatric disability reopened.

The veteran testified before the undersigned at a June 2003 
travel board hearing held at the RO.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue on appeal have been 
completed.

2.  In March 1995, the Board denied the veteran's application 
to reopen a claim of entitlement to service connection for a 
psychiatric condition.  This was the last final decision of 
that claim on any basis.

3.  The veteran filed an application to reopen his previously 
denied claim of entitlement to service connection for a 
psychiatric condition in September 2000.

4.  The evidence received since March 1995 includes evidence 
that is cumulative or redundant of the evidence previously of 
record, and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.





CONCLUSION OF LAW

The March 1995 Board decision is final and new and material 
evidence has not been received sufficient to reopen the 
previously denied claim seeking service connection for a 
psychiatric condition.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.156, 20.1100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's application to reopen.  The regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require 
that adequate notice be given to claimants, as discussed in 
the following paragraph.

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

The above notwithstanding, it must be pointed out that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any application to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Therefore, it is not applicable to the veteran's claim, which 
the record shows was received in September 2000.

A.  Compliance with the duty to notify

The record reflects that through a September 2001 VCAA 
letter, the rating decision dated in December 2001, and the 
September 2002 statement of the case, the RO notified the 
veteran of the evidence and information needed to 
substantiate the current claim, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that he had to 
submit if he did not desire the RO to obtain the evidence on 
his behalf.  

With respect to the fourth element set forth by regulation, 
cited above, the Board notes that, while the September 2001 
VCAA letter did not contain the specific language set forth 
in Section 3.159(b)(1), the letter nevertheless invited the 
veteran to send or identify any additional evidence "that 
would support your claim," clearly putting him on notice to 
submit relevant evidence in his possession and causing no 
prejudice to him.  Clearly, the purpose of the VCAA notice 
was not frustrated in the present case by the lack in the 
VCAA notice of the specific fourth element language, 
especially when reading the September 2001 letter as a whole, 
which makes it crystal clear that VA has made the veteran 
fully aware that he needs to submit evidence that is both new 
and material in order to have his claim reopened and 
adjudicated on the merits.  See Mayfield.

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  In the present case, the initial 
adjudication in this appeal occurred after the enactment of 
the VCAA (in December 2001), and VCAA-compliant notice was 
given before the initial adjudication (in September 2001).  
Therefore, VA complied with the timing requirement as to the 
VCAA notice.  See Pelegrini II.

The Board thus finds that the veteran was put on notice of 
what he must show to prevail in his petition to reopen and of 
what evidence the RO has received.  The above cited 
communications provided the veteran with a specific 
explanation of the type of evidence necessary to reopen his 
claim, as well as an explanation of what evidence was to be 
provided by him to reopen his claim, and what evidence the VA 
would attempt to obtain on his behalf.  Clearly, the purpose 
of the VCAA notice requirements has not been nullified.  
Therefore, there is no indication that the Board's present 
review of the claim on appeal will result in any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini II.

B.  Compliance with the duty to assist

As indicated earlier, the VCAA also requires VA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all identified treatment records and has provided 
the veteran with an opportunity for a hearing.  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to the matter on appeal that has yet to be 
secured.  While VA has not ordered a medical re-examination 
of the veteran, that additional development is not necessary 
insofar as the veteran has yet to submit evidence that is 
both new and material so as to trigger VA's duty to further 
assist him.  38 C.F.R. § 3.159(c)(4)(iii).  Simply stated, 
there is no reasonable possibility that any further 
development in that regard could substantiate the claim.  
Under the specific circumstances of this case, a remand for 
any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  New and material evidence

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

Since the veteran's application to reopen was received prior 
to August 29, 2001, the amended, current definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a) 
(2004), is not applicable to this case. 

Under the version of Section 3.156 that was in effect when 
the veteran filed his application to reopen in September 
2000, new and material evidence was defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  The evidence which must be 
considered in determining whether there is a basis for 
reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

III.  Factual background and legal analysis

Entitlement to service connection for a nervous disorder was 
originally denied on the merits by RO decision dated in 
December 1953, on the basis that the evidence failed to show 
any treatment in service for a nervous disorder.  The veteran 
has thereafter historically submitted several applications to 
reopen his claim, which VA has denied including in decisions 
issued by the Board July 1967, September 1970, September 
1973, and December 1988.

The veteran's application to have his claim reopened was last 
finally denied in a March 1995 Board decision on the basis 
that the evidence provided no new basis for reconsideration 
of the claim.

The evidence of record that formed the bases for the prior 
denials included the service medical records, showing no 
evidence of complaints or treatment for a neuropsychiatric 
disorder; hearing testimony on several occasions, to include 
in January 1967, January 1972, and July 1988; post-service VA 
and private examination and treatment reports, which reflect 
several psychiatric diagnoses including anxiety reaction, 
schizophrenic reaction, major depression, and post-traumatic 
stress disorder; statements from several private physicians 
rendering psychiatric diagnoses for the veteran; statements 
from the veteran; and lay statements from family and 
comrades.

None of the records submitted prior to the current 
application to reopen showed complaints or diagnoses of a 
nervous disorder in service, or contained competent evidence 
attributing the veteran's psychiatric condition to his 
military service.  (There is a January 1967 statement from 
Dr. L.B. in the file indicating that the veteran "told us 
[that his anxiety state] condition dates from 1952 at whi[c]h 
time he was serving in Korea and Japan."  That statement, 
however, was already considered when the Board denied the 
veteran's claim for the first time in July 1967, and was 
evidently not found by the Board to be sufficient to grant 
the benefit sought by the veteran, as it was based on the 
history provided by the veteran to that private physician.)

In his September 2000 application to reopen, the veteran 
indicated treatment at the VA medical center in San Juan, 
Puerto Rico, and the Mayaguez satellite clinic.  In September 
2000, the RO requested VA treatment records from the VA 
hospital in San Juan and from the Mayaguez clinic.  Records 
received reflect no treatment for a psychiatric disorder.  
The veteran also submitted September 2001 notes from a 
private physician which indicate that the veteran complained 
of multiple gastrointestinal symptoms associated with his 
mental anxiety disorder, and reflect a diagnosis of irritable 
bowel syndrome secondary to anxiety and mental disorder. 

Also of record is a transcript of the June 2003 hearing 
before the undersigned, at which the veteran testified to the 
effect that his mental disorder began in service in 1952 
while in Korea, that he was treated in 1953 in an emergency 
station for his nervous condition and then sent back to his 
platoon, and that he was receiving current treatment in the 
Mayaguez clinic.

On review, the Board finds that none of the medical evidence 
submitted since the March 1995 Board decision attributes the 
current psychiatric disorder to military service.  In fact, 
most of the evidence is cumulative of evidence previously 
considered by the Board.  It is duplicative or redundant, 
rather than corroborative.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).

The September 2001 private medical evidence, while certainly 
new, is not material, as it is clearly not significant enough 
to be considered in order to fairly decide the merits of the 
claim, when reviewed by itself and in connection with 
evidence previously assembled.  38 C.F.R. § 3.156(a) (2001).  
Neither does the newly submitted evidence contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's disability.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Accordingly, the newly 
submitted evidence is not new and material, and reopening of 
the claim is not in order.


ORDER

New and material evidence not having been received, reopening 
of the claim seeking service connection for a psychiatric 
condition is denied.



	                        
____________________________________________
	Robinson Acosta
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


